PD-0190-15
                                                     March 20, 2015

                     NO. _____________

       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                     AUSTIN, TEXAS

ERIK SANTANA GUANCHE        §         DEFENDANT-APPELLANT
                            §
V.                          §
                            §
THE STATE OF TEXAS          §             PLAINTIFF-APPELLEE



     APPELLANT’S PETITION FOR DISCRETIONARY REVIEW



                    NO. 01-13-00851-CR
     IN THE COURT OF APPEALS FOR THE FIRST DISTRICT



                    CAUSE NO. 1869024
      IN HARRIS COUNTY CRIMINAL COURT AT LAW NO. 7


                          J. Ricardo Soliz and Associates, P.L.L.C.

                          Rick Soliz
                          Attorney at Law
                          Texas Bar Number 00785013
                          P.O. Box 4051
                          Houston, Texas 77210
                          713-228-1900
                          jrsoliz@att.net

                          PRO BONO ATTORNEY FOR
                          APPELLANT


                           i
                             TABLE OF CONTENTS

Index of Authorities                               ii

Statutes and Rules                                 ii

Statement Concerning Oral Argument                 ii

Statement of the Case                              iii

Procedural History                                 iv

Issues Presented                                   5

Argument                                           5

Statement of Fact                                  5

Issue One                                          8

Issue Two                                          9

Conclusion and Prayer                              13

Certificate of Compliance                          13

Certificate of Service                             13


                            INDEX OF AUTHORITIES

                            STATUTES AND RULES

Government Code Sec. 57.022                        10

Government Code Sec. 57.049                        10



                                     ii
             STATEMENT CONCERNING ORAL ARGUMENT

      The appellant requests oral argument because of the importance of the issue

presented concerning whether a sitting judge may disregard Texas law with

impunity in the interest of efficiency and to the detriment of the indigent or racial

and ethnic minority defendants.

TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Appellant herein, by and through his attorney, Rick Soliz, and pursuant to

TEX. R. APP. P. 68 files this petition for discretionary review and in support thereof,

would show the Court as follows:

Erik Santana Guanche , Appellant in the above entitled and numbered cause,

respectfully requests that this court reverse the ruling, dated December 16, 2014, of

the First Court of Appeals, thereby reversing the judgment in the trial court, and

removing the Honorable Pam Derbyshire, Judge of Harris County Criminal Court

Number Seven from all proceedings associated from the case including any

hearings, trial, supervisory function during any possible community supervision, or

jurisdiction within 30 days after any plea bargain of incarceration that concludes

the case.




                                        iii
                         I. STATEMENT OF THE CASE


      Erik Santana Guanche , Appellant in the above entitled and numbered cause,

filed a Motion to Recuse the Honorable Pam Derbyshire, Harris County Criminal

Court Number Seven. Such motion was “Denied without hearing” by the

Honorable Olen Underwood, Presiding Judge of the Second Administrative

Judicial Region of Texas. A one page form ORDER was signed and submitted to

the County Clerk of the Court and is contained in the Clerk’s short record.

Statements in the Order are contradicted by facts and statements in the body of the

Motion to Recuse. A subsequent and timely filed Motion to Recuse the

Administrative Judge from hearing a Motion for Reconsideration pending before

the Administrative Judge was ignored by the Administrative Judge. It is also in

the clerk’s record.

                           II. PROCEDURAL HISTORY

Appellant, represented by his pro bono attorney of record on appeal, pled guilty to

the offense of driving while intoxicated on July 2, 2013. The trial court assessed

punishment at 15 days confinement in the county jail. A motion for new trial and

notice of appeal were timely filed. The court of appeals affirmed Appellant’s

conviction in an unpublished opinion issued on December 16, 2014. A copy is




                                        iv
attached as Appendix A. A motion for rehearing and motion for reconsideration en

banc were filed and denied on January 15, 2015 and March 17, 2015 respectively.

       This Court granted Appellant an extension of time until March 19, 2015, to

file this petition.




                             III. ISSUES PRESENTED


      1. Whether the trial court erred in refusing to recuse itself after multiple open
      court efforts by the court to have defense counsel violate Texas criminal law
      by interpreting without the required license, for a defendant, before the court
      on issues of bail, and whether the Presiding Judge of the Administrative
      Region erred in denying the related Motion to Recuse.



     2. Whether appellant’s due process rights were violated by appearing before
  a court hostile to his race, and that has violated Texas criminal law hundreds of
  times by promoting unlicensed language interpretation in formal court
  proceedings.


                                    ARGUMENT


                           A. STATEMENT OF FACTS


       Harris County Criminal Court Number Seven utilizes illegal procedures

regarding the interpretation of the Spanish foreign language for defendants brought


                                         v
before the court. This has the effect of disproportionally affecting mostly indigent

and minority defendants. It is a Class A misdemeanor to interpret before the court

without the appropriate license. For well over 10 years, in contravention of

multiple laws and under the risk of creating perpetuating criminal prosecutions,

Harris County judges including Court Seven, have supervised and promoted illegal

interpreting by both appointed and retained counsel, sheriff deputies of earlier

administrations, assistant district attorneys, court staff, anyone bilingual who

happens to be around and even bilingual judges themselves. Many law violating

actors, since then, have risen to other appointed and elected positions and continue

to perpetuate these crimes. No one has been prosecuted or arrested. The courts

pay appointed attorneys extra public money to violate the law by interpreting

without the approved licenses as well and by supplementing and enhancing

attorney income on pay vouchers for such illegal interpreting . Those appointed

attorneys who refuse to interpret without a license run the very real risk of not

being called upon again to earn pay in those courts while serving the indigent.

      These facts and similar events affecting the indigent and racial minorities

repeatedly occur in this Court and all 15 Harris County misdemeanor courts in spite

of Tex. Code Crim. Pro. Art. 38.30 requirements to provide an interpreter at County

expense, Attorney General Opinions, the Texas Government Code, Fair Defense Act



                                        vi
requirements (this judge is bound by Harris County’s selected alternative plan that

clearly states licensed interpreters are available 24 hours – this statement is false, but

if it is not, such interpreters are rarely utilized even upon request), antitrust law, due

process violations, State Bar ethical rules regarding effective assistance of counsel

and violations regarding conflicts and violations of law, equal protection laws, the

Americans with Disabilities Act, Civil Rights law under Title VI of the Civil Rights

Act of 1964, conspiracy laws, potential appellate reversals, whistleblower laws and

requirements under Harris County’s own recent settlement agreement, after litigation,

with the Texas Civil Rights Project.

       Such settlement agreement requires this judge to provide interpreters upon

request. Yet there has never been a uniform, formal system in place to utilize

licensed and legal interpreters whether they are requested or not. In the rare

circumstance an interpreter is requested and actually scheduled, it is only after

requesting counsel is chastised, rebuked, threatened or otherwise ridiculed. By

contrast, the 22 Harris County criminal District Courts in the same building currently

have licensed interpreters available immediately and at all times for all Courts. Such

plan was implemented after years of violating Texas law in most of those courts a

well, not out of a sense of justice, but because of appellate reversal(s).




                                          vii
       Additionally, unlicensed interpreters are not sworn prior to interpreting as

required. There are various reasons licensed interpreters are required, but

immigrants in particular require them to ensure an understanding of, for example,

the potential consequences of a guilty plea. It is too easy for an unlicensed, biased

(for example, biased because of the want of additional court pay and future court

appointments) interpreter to skim over or leave out altogether immigration

consequences and warnings, even before the bench. In many instances, the court is

clueless as to what occurred before the bench.

       Finally, it goes without saying that these facts expose a highly hypocritical,

paradoxical daily occurrence - criminal law violations, sponsored by the trial judge in

open court in front of a police officer (bailiff) and representatives of the district

attorney’s office on every occurrence. And another oddity: the District Clerk’s

office resisted efforts to make sure the documents in this trial case were available on

the internet to the public just like any other case.



                                     B. ISSUE ONE

The Texas Rules of Civil Procedure, which apply to Texas criminal case recusals,

state the situations in which a trial judge should be recused from presiding over a

particular case. In this case, the trial judge should be recused from presiding

because: in light of the illegalities, the trial judge’s impartiality may reasonably be

                                         viii
questioned, the trial judge has a personal bias prejudice concerning all subject

matter, when a Spanish speaker is involved, defense counsel, or a party, and the

judge has no regard for Texas law, thus leading to a strong appearance of

impropriety.

                                   C. ISSUE TWO
  It is also a due process violation of the Constitutions of this country and state to

fail to provide a licensed interpreter. Such is because failing to do so violates Texas

civil and criminal laws as well as federal laws. This judge has placed efficiency

(more and faster guilty pleas), and cost (of a licensed interpreter) over sound law.

How can a judge who does not know right from wrong, legal from illegal

interpreting, or is indifferent to such, sit in judgment in a fair and impartial manner

for any indigent or minority member of society. Many in both categories require

interpreters, and the defendant here, a minority, has been exposed to this systematic

illegal activity all around him and at every court setting and is at risk of related

system deficiencies which by their nature discriminate against him, as a Hispanic.

Who is it that requires interpreters the great majority of the time? It is Hispanics, of

whom defendant is. As an aside, but a point that should be considered: not one of

the 15 criminal county judges is Hispanic surnamed and none is a Hispanic male.

When one compares that to the percentage of Hispanics and Hispanic males and the

racial makeup of Harris County, it is an abysmal statistic…..one that “piles on” this

                                         ix
defendant additional unfairness on top of the fact that the judges cannot seem to

abide by existing law regarding Hispanic defendants and interpreters. In other words,

it’s hard enough to get a fair shake when none of the appellant’s minority peers are

sitting in judgment, but then much harder when appellant cannot count on the

system’s units abiding by the mandatory laws that should guide them. Such law

violations cause problems on so many levels. For example, how can certain justices

or this district attorney’s office be involved in appeals such as this and rule or argue

impartially when they are or were once part of this very problem?

  Additionally, in order to avoid criminal law penalties for many years, including

well over half a decade while this trial judge sat hearing cases, Texas Attorney

General Opinions JC-0584 and JC-0579, required interpreters to maintain certain

licenses. Texas Government Code (Chapter 57), which happens to be the essence

of these Opinion(s), requires the interpreter maintain the appropriate interpreter

license in order to be qualified to interpret for any Spanish speaker in any case.

Finally, a Defendant in a trial court requires a licensed interpreter so that counsel may

render effective assistance of counsel.

         Along those lines and of note is the fact that thousands of guilty pleas from

those accused, for many recent years, were completed illegally in open court in

Harris County, and this court, without licensed interpreters in direct violation of the



                                          x
Texas Government Code and criminal law.             Such violations were Class A

misdemeanors on every occasion subject to jail time for up to one year. Not one

interpreter or judge has been prosecuted for violations of criminal law during these

years. In fact, some judges authorized extra payment to court appointed counsel in

many instances to interpret and violate such criminal law and the Constitutions of this

land. The judge of this court has violated multiple civil and criminal laws for many

years. The motion to recuse should have been granted when counsel filed such on

the basis, among other things, that he was being drawn into the criminal conspiracy,

that occurs daily, against his will.

         The Department of Assistive and Rehabilitative Services certifies Texas

interpreters. Sec. 57.022 of the Government Code states: The department shall

certify an applicant who passes the appropriate examination prescribed by the

department and who possesses the other qualifications required by rules adopted

under this subchapter.

        (b) The executive commissioner of the Health and Human Services
Commission by rule shall provide for:
              (1) the qualifications of certified court interpreters;
              (2) training programs for certified court interpreters each of which is
managed by the department or by a public or private educational institution;
              (3) the administration of examinations;
              (4) the form for each certificate and procedures for renewal of a
certificate;



                                        xi
               (5) the fees for training, examinations, initial certification, and
certification renewal;
               (6) continuing education programs under this subchapter;
               (7) instructions for the compensation of a certified court interpreter
and the designation of the party or entity responsible for payment of compensation;
and
               (8) administrative sanctions enforceable by the department.

       Sec. 57.049 of the Government Code states: PROHIBITED ACTS. A

person may not advertise, represent to be, or act as a licensed court interpreter

unless the person holds an appropriate license under this subchapter.

       Sec. 57.050 states (a) A person commits an offense if the person violates

this subchapter or a rule adopted under this subchapter. An offense under this

subsection is a Class A misdemeanor. The Texas Law of Parties implicates the

judge as if illegally interpreting himself/herself.

       Therefore, thousands of Class A misdemeanors have been committed in

open court for years in Harris County. Each court generally disposes of several

cases per day that require a licensed interpreter. This takes into consideration plea

bargains only and not all other formal proceedings before the bench.

         Regarding the ruling from the Administrative Judge of the Region, his

  ruling as described in Appellant’s “Motion For Reconsideration Of Denial of

  Defendant’s Motion to Recuse Trial Judge Pam Derbyshire” that is part of the trial

  court’s record, has absolutely has no rhyme or reason and does not apply to the


                                         xii
  facts in the original Motion to Recuse at all. It is as if some form was used to try

  and apply boiler plate language to this case. While appellant has no yearning to

  make efforts to police the judiciary, particularly since his camp is not being paid,

  like every other person dealing with this document, something must be done since

  things have gotten completely out of hand when laws are flouted in open court

  daily by public servants on the public payroll. Someone must do something and

  the dozens of public officials (and their attorney), and the many government

  employees who witness this crime do nothing but perpetuate it.




                            CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant discretionary review, order full briefs and oral argument and reverse the court of

appeals.

                         CERTIFICATE OF COMPLIANCE

       I certify that the above document consists of about 2,548 words.

                                                 /S/
                                                 /S/ Rick Soliz




                                         xiii
                            CERTIFICATE OF SERVICE

       I certify that the above document was served on the State of Texas by delivering

copies, to the Harris County District Attorney’s Office, 1201 Franklin, 6th Floor,

Houston, Texas 77002 and the State Prosecuting Attorney, P.O. Box 13046, Austin,

Texas 78711 on this 19th day of March 2015.

                                                 Respectfully submitted,
                                                 J. Ricardo Soliz and Assoc., P.L.L.C.
                                                 /S/________________________
                                                 /S/ Rick Soliz,
                                                 T.B.N. 00785013
                                                 P.O. Box 4051
                                                 Houston, Texas 77210
                                                 713-228-1900
                                                 jrsoliz@att.net
                                                 Pro Bono Attorney for Appellant




                                          xiv
                                     JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00851-CR

                        ERIK SANTANA GUANCHE, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

         Appeal from the County Criminal Court at Law No. 7 of Harris County.
                                (Tr. Ct. No. 1869024).

       This case is an appeal from the final judgment signed by the trial court on July 2,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 16, 2014.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Justice Huddle.
3/20/2015                                                                  Envelope Details


  Print this page

  Case # PD­0190­15
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   03/19/2015 11:38:33 PM
   Case Number                                  PD­0190­15
   Case Description
   Assigned to Judge
   Attorney
   Firm Name                                    Individual
   Filed By                                     Rick Soliz
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Rick Soliz
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                                                                EFileAndServe
   Filing Code                                                                Petition for Discretionary Review
   Filing Description                                                         PDR
   Reference Number
   Comments                                                                   PDR
   Status                                                                     Rejected
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=87ada8ef­d93d­4164­b4be­dbd80896c626            1/2
3/20/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a copy of the court of
             03/20/2015
                        appeals opinion. The petition for discretionary review does not contain the
   Other     09:21:14
                        identity of Judge, Parties and Counsel [Rule 68.4(a)]. You have ten days to tender
             AM
                        a corrected petition for discretionary review.
   Documents
   Lead Document                  Appellant's (Santana's) PDR.pdf                          [Original]
   Attachments                    Judgmentof the Court 12­16­14.pdf                        [Original]


   eService Details
                                                                                                                  Date/Time
   Name/Email                              Firm                      Service Type               Status   Served
                                                                                                                  Opened
   Jessica Akins                                                                                                  03/20/2015
                                                                     EServe                     Sent     Yes
   akins_jessica@dao.hctx.net                                                                                     08:52:13 AM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=87ada8ef­d93d­4164­b4be­dbd80896c626                          2/2